ArpeetoN, C. J.
The demandant shows a good title by descent to a part of the premises in controversy.
The title of the tenant is by a sale by himself as administrator on the estate of Thomas J. Decker, the father of the parties to this litigation, to Lucinda Decker, and a deed from her to him of the demanded premises.
*467It is objected that notice was not given, upon the petition for the appointment of an administrator. But the administrator being one of the heirs, and next of kin, notice was not required. Bean v. Bumpus, 22 Maine, 549.
An offer, deemed advantageous by the administrator, was made, and he petitioned the judge of probate for license to1 accept the offer made and notice thereof was given to the public by publication three weeks in a newspaper printed in the county where the land lay. II. S., c. 71, § 5. Leave being granted, after proof of publication, license was granted, the land sold, a. deed given to the purchaser as well as the bond required to> protect those interested as creditors or heirs in the estate.
It is urged that the administrator had not received anything for the land sold and conveyed and that ho has not accounted for anything as paid. It is enough to say that he is liable on his-bond to account for the proceeds of the sale, which he has returned as made.
The judge of probate had jurisdiction. Having jurisdiction and there being no appeal, his decree in matters within his jurisdiction is conclusive. Such has been the uniform current of authority from the case of Potter v. Webb, 2 Maine, 257, to that of McLean v. Weeks, 65 Maine, 411.
The parties are heirs of Thomas J. Decker. The complainant, might have contested the proceedings iii the probate court, and if dissatisfied appealed therefrom. But not appealing, he cannot afterwards impeach the proceedings from which he might have appealed. Harlow v. Harlow, 65 Maine, 448.
It is sometimes a matter of complaint that notice is not given, to parties interested in the settlement of estates. It is the duty of the probate court to watch carefully over its proceedings to1 see that there is no failure of justice from that cause. If tho' present requirements of the statute are insufficient, all that remains is for the legislature to make further provisions for giving all persons notice.
It is argued the administrator is a trustee for the creditors and that he cannot directly or indirectly purchase in the trust property for his own benefit. That is undoubtedly correct. Litch*468field v. Cudworth, 15 Pick. 31; Boynton v. Brastow, 53 Maine, 363.
It is claimed that this sale was made - to the plaintiff’s ■another collusively and for his benefit. If so, the heirs may ¡avoid the sale or confirm it as they or any one of them may deem -expedient. This may be done by bill in equity. Boynton v. Brastow.

Plaintiff nonsuit.

Walton, Barrows, Daneorth, Virgin and Peters, JJ., -concurred.